department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date march contact person identification_number contact number fax number employer_identification_number legend date a date c d e dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 and sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below on date a you were incorporated as a nonprofit public benefit corporation under the laws of the state of b on date c you filed form_1023 application_for recognition of exemption under sec_501 of the code your purposes as set forth in your articles of incorporation are to establish a county-wide high speed telecommunications network to be used to extend and enhance teaching and learning opportunities for all residents of your county to provide on demand access for medical practitioners to all relevant medical information and to enable participation in state-of- the-art telemedicine training and educational opportunities to provide community-wide access for local businesses to enable enhanced conduct of business and to enhance and expand community services by providing on-demand information access and high-speed communication involving data and video your primary activity will be the development and operation of a high speed communications network to bring broadband connectivity to your community this network will be comprised of a fiber backbone to service high-bandwidth users and wireless broadband connectivity technologies to service lower bandwidth users the network will be used primarily to access the commercial internet in addition it will be used for accessing educational resources full-motion interactive video and video conferencing electronic health record exchange remote diagnostic and monitoring services and transmission of business and administrative data including claims and billing information for a local hospital your revenues will be derived primarily from service fees charged for use of the network you will set fees to cover the costs of day-to-day operations including personnel network maintenance and expansion of network infrastructure you will charge users different fees for different uses of the network users of the network will include government organizations schools nonprofit hospitals other nonprofit_organizations public school students and their parents health care workers and for-profit businesses you indicate that your primary competitors in the community will be d a for-profit entity that provides cable-modem services and e a for-profit entity that provides telecommunications services law an organization described in sec_501 of the code must be among other requirements organized and operated exclusively for certain purposes sec_1_501_c_3_-1 of the income_tax regulations regulations states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code sec_1_501_c_3_-1 of the regulations states in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one or sec_1_501_c_3_-1 of the regulations states in part that an organization may be exempt as an organization described in sec_501 if exclusively for charitable or educational_purposes it is organized and operated sec_1_501_c_3_-1 of the regulations states in part that the term charitable in sec_501 of the code includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes sec_1_501_c_3_-1 of the regulations states in part that the term educational in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community revrul_69_528 1969_2_cb_127 holds that an organization regularly carrying on an investment service business to tax-exempt organizations is not exempt under sec_501 of the code this revenue_ruling points out that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit were regularly provided by a tax-exempt_organization such activity would constitute an unrelated_trade_or_business even if it were provided only to tax-exempt organizations if such investment services revrul_72_369 1972_2_cb_245 describes an organization formed to provide managerial and consulting services for nonprofit_organizations to improve the administration of their programs its primary activities were to enter into agreements with unrelated exempt_organizations to provide managerial and consulting services on a cost_basis the ruling held that the organization was not exempt because its primary activity of providing managerial and consulting services for a fee was a trade_or_business ordinarily carried on for profit the fact that services were provided at cost solely to exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 of the code revrul_74_614 1974_2_cb_164 describes an organization which operated a regional computer network to collect and disseminate scientific and educational information among member educational institutions the organization’s computer network was not designed for high speed batch programs and was not used for administrative matters such as scheduling billing or processing the ruling concluded that by providing a coordinated program which enabled its member institutions to benefit from the research and scientific projects developed by other members the organization was advancing education revrul_81_29 1981_1_cb_329 describes an organization that developed a computer network to provide bibliographic information to its member libraries the organizations did not provide other services such as routine administrative functions to its member libraries by making useful bibliographic information available to researchers the organization advanced education and qualified for exemption under sec_501 of the code in 70_tc_352 the tax_court considered the qualification for exemption under sec_501 of the code of an organization formed to provide consulting services for a fee to nonprofit and tax exempt_organizations in concluding that the organization did not qualify for exemption the court noted that t he critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose factors such as the particular manner in which an organization's in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university and therefore the association did not qualify for exemption rationale organizations described in sec_501 of the code must be organized and operated exclusively for one or more exempt purposes specified in the regulations which include charitable or educational_purposes see sec_1_501_c_3_-1 of the regulations to be organized exclusively for one or more exempt purposes an organization’s articles of organization must limit its purposes to one or more exempt purposes and must not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which do not further one or more exempt purposes see sec_1_501_c_3_-1 of the regulations you are not organized exclusively for one or more exempt purposes because your articles of incorporation recite that you are organized for purposes that are broader than those specified in sec_501 see sec_1_501_c_3_-1 iii and iv of the regulations in particular establishing a high speed telecommunication network to provide community-wide access for local businesses to enable enhanced conduct of business is not an exempt_purpose under sec_501 of the code to be operated exclusively for one or more exempt purposes an organization must engage primarily in activities that accomplish one or more exempt purposes however if more than an insubstantial part of the organization’s activities is not in furtherance of an exempt_purpose it is not engaged primarily in activities that accomplish an exempt_purpose see sec_1_501_c_3_-1 of the regulations as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis and is beneficial to the community is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes a tax-exempt purpose based on the information you have submitted your provision of high speed telecommunication network services will not primarily accomplish charitable or educational_purposes although you will provide access to and facilitate the exchange of educational information as in revrul_74_614 and revrul_81_29 both supra unlike the organizations in those rulings you will also provide access to and facilitate the exchange of billing and claims data administrative data communications by and to for-profit businesses in your community and other personal access to and use of the internet you will provide these services to individuals government organizations nonprofit_corporations and for-profit corporations in exchange for a fee your primary competitors that provide telecommunications services in your county are two for-profit entities e and d thus similar to the consulting services provided to nonprofit tax-exempt organizations described in rev ruls and both supra and b s w group incorporated supra your provision of services is a trade_or_business ordinarily carried on for-profit that does not primarily serve a charitable or educational purpose see sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations rather it serves a substantial non-exempt commercial purpose because your activities will serve a substantial non-exempt purpose you are not operated exclusively to further an exempt_purpose see sec_1_501_c_3_-1 of the regulations better business bureau inc supra because you are neither organized nor operated exclusively for exempt purposes you do not qualify for exemption under sec_501 of the code accordingly contributions to you are not deductible under sec_170 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs lf you do not intend to protest this determination you do not need to take any further action letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse determination please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t stephen m clarke constitution ave n w pe-3q2 washington dc you may also fax your statement to the person whose name and fax number are shown in the heading of this letter heading of this letter to confirm that he received your fax if you fax your statement please call the person identified in the if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
